DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 41 and its dependents disclose a computer-readable storage medium storing computer-readable instructions, comprising: instructions for receiving, at currency management application executing at a first mobile device associated with a first user, a stored or transmitted via a data transmission medium, such as a signal on a communications link. Various communications links may be used, such as the Internet, a local area network, a wide area network, or a point-to-point dial-up connection. Thus, According to the applicant, a computer readable media can include computer-readable storage media (e.g., "non-transitory" media) and computer-readable transmission media but does not exclude transitory media.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-47 is/are rejected under 35 U.S.C. 102 (a) as being clearly anticipated by Samid (U.S. PG Pub No 2017/0046290.
As per claim 1 and 2 Samid teach computer-implemented method, comprising: receiving, at a currency management application executing at a mobile device, from a first user, a request for generating a digital coin, the request including a value of the digital coin, wherein the value is expressed in terms of fiat currency or cryptocurrency (see pp 0004); receiving, at the mobile device and from the first user, a set of rules that defines the usage of the digital coin (see pp 0023); receiving, at the mobile device and from the first user, a set of attributes that defines at least a graphical representation of the see pp 0051); generating, at the mobile device, the digital coin based on the set of attributes, the set of rules, wherein the generating includes: generating the graphical representation of the digital coin in the mobile device, and adding the digital coin to a wallet (refillable coin, pp 0078)) account of the first user (see pp 0017, 0018, 0197); loading, at the mobile device, the value to the digital coin, wherein loading with the value includes: debiting a funding source of associated with the first user in an amount equivalent to the value, and loading the value to the digital coin in response to debiting the financial account (see pp 0021, 0081); receiving, at the mobile device, a request for using the digital coin for making a payment to a merchant or a second user; processing, at the mobile device, the payment using the digital coin, wherein processing the payment includes: in an event the payment is for the merchant, configuring the digital coin to be redeemed at the merchant using a bar code associated with the digital coin, near field communication, online payment or any proximity-based payment technology, and in an event the payment is for the second user, receiving user identification information of the second user, and transferring the digital coin to the second user via any of a text message, email, a social network or currency management application using the identification information of the second user (see pp 0225-0244). 

As per claim 3 Samid teach computer-implemented method wherein associating the digital coin with the value includes: accessing, by the computer system, a financial institution system to debit a financial account associated with the first user in an amount equivalent to the value, and associating the digital coin with the value in response to debiting the financial account (see pp 0019, 0027. 

As per claim 4 Samid teach computer-implemented method wherein generating the graphical representation of the digital coin includes: generating, by the computer system, a representation of a first face and a second face of the digital coin, the digital coin having two faces (see 0050). 

As per claim 5 Samid teach computer-implemented method wherein applying the set of attributes to the graphical representation includes: configuring, by the computer system, a visual attribute of the digital coin, the visual attribute including at least one of a shape, size, color, theme, template, tag, an image, or a text, and rendering the graphical representation of the digital coin based on the visual attribute (see pp 0051, 0058, 0072). 

As per claim 6 Samid teach computer-implemented method wherein applying the set of rules to the digital coin includes: configuring the digital coin with a rule that limits the digital coin to be redeemable at one or more merchants (see pp 0159-0164). 

As per claim 7 Samid teach computer-implemented method wherein applying the set of rules to the digital coin includes: configuring the digital coin with a rule that limits the digital coin to be redeemable for at least one of (a) a specified product, or (b) a specified service (see pp 0159-0164) 

As per claim 8 Samid teach computer-implemented method wherein applying the set of rules to the digital coin includes: configuring the digital coin with a rule that limits the digital coin to be shareable with at least one of (a) a specified user, or (b) a specified number of users (see pp 0159-0164). 

As per claim 9 Samid teach computer-implemented method wherein applying the set of rules to the digital coin includes: configuring the digital coin with a rule that limits an amount of the value of the digital coin that can be redeemed in a transaction (see pp 0159-0164). 

see pp 0224-0240). 

As per claim 12 Samid teach computer-implemented method further comprising: receiving, in response to a transaction between the second user and a merchant system associated with a merchant, a request for redeeming the digital coin for a specified transaction amount; and transmitting the transaction amount to the merchant system, wherein transmitting the transaction amount includes decreasing the value of the digital coin by the transaction amount (see pp 0002, 0068, 0255). 

As per claim 13 Samid teach computer-implemented method wherein transmitting the digital coin to the second user includes: transmitting the digital coin via at least one of a computer-based social network, a text message, an e-mail, or an app installed on a mobile device associated with the first user (see fig 13). 

As per claim 14 Samid teach computer-implemented method further comprising: receiving, from the first user, a request for making a payment of a specified amount to a second user; generating, in response to the request for making the payment, a specified digital coin with a value of the specified amount; and transmitting the specified digital coin to the second user (see pp 0240-0243). 

As per claim 15 Samid teach computer-implemented method further comprising: receiving a request for generating a specified digital coin; and generating the specified digital coin with a default set of attributes, default set of rules, and default value (see pp 0024, 0027)). 

(see 0077-0081) . 

As per claim 17 Samid teach computer-implemented method wherein the digital wallet includes one or more digital coins received from one or more users of the currency management application (see pp 0034). 

As per claim 18 Samid teach computer-implemented method wherein generating the digital coin includes: generating a trending indicator in the graphical representation, wherein the trending indicator indicates a number of digital coins in circulation (see pp 0091). 

As per claim 19 Samid teach computer-implemented method wherein generating the digital coin includes: generating a value indicator in the graphical representation, wherein the value indicator indicates a current value of the digital coin (see pp 0051). 

As per claim 20 Samid teach computer-implemented method wherein generating the digital coin includes: generating a video indicator in the graphical representation, wherein the video indicator, upon user selection, displays a video associated with the digital coin (see 0037, 0355). 

As per claim 21 Samid teach computer-implemented method wherein generating the digital coin includes: generating a rules indicator in the graphical representation, wherein the rules indicator, upon user selection, displays the set of rules associated with the digital coin (see pp 0159-0164). 

As per claim 22 Samid teach computer-implemented method wherein generating the digital coin includes: generating a virtual card that is representative of the digital coin (see pp 0002, 0058). 

As per claim 23 Samid teach computer-implemented method wherein generating the virtual card includes: integrating the virtual card with a mobile payment application on a mobile device associated with the first user (see pp 0081).

As per claim 24-47, they disclose the same inventive concept as claims 1-23. They are therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685